In an action to recover damages for wrongful eviction from commercial space, plaintiffs appeal from an order granting defendant’s motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice and from the judgment entered thereon. Order and judgment .unanimously affirmed, with $10 costs and disbursements. Since there was no actual eviction by legal process, and the plaintiffs removed voluntarily from the premises pursuant to a written agreement so to do, which gave them certain benefits, an action for wrongful removal based upon the Commercial Rent Law (L. 1945, eh. 3, as amd.) under the facts here existent will not lie. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.